Name: Regulation (EEC) No 1075/71 of the Council of 25 May 1971 amending Regulation (EEC) No 985/68 laying down general rules for intervention on the market in butter and cream
 Type: Regulation
 Subject Matter: agricultural policy;  processed agricultural produce;  international trade;  trade policy
 Date Published: nan

 Official Journal of the European Communities 281 28.5.71 Official Journal of the European Communities No L 116/1 REGULATION (EEC) No 1075/71 OF THE COUNCIL of 25 May 1971 amending Regulation (EEC) No 985/68 laying down general rules for intervention on the market in butter and cream THE COUNCIL OF THE EUROPEAN COMMUNITIES, S HAS ADOPTED THIS REGULATION: Article 1 Article 8 (3 ) of Regulation (EEC) No 985/68 is hereby repealed . Article 2 In Article 8 (4) of Regulation (EEC) No 985/68 , the words 'may conclude a contract for butter only if the latter is produced in that Member State and if it is ' shall be replaced by the words 'may conclude a contract only for butter produced in the Community and'. Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organisation of the market in milk and milk products,1 as last amended by Regulation (EEC) No 1253/70,2 and in particular Article 6 (6) thereof; Having regard to the proposal from the Commission; Whereas, in accordance with Article 8 (4) of Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for intervention on the market in butter and cream,3 as last amended by Regulation (EEC) No 121 1/69,4 butter may qualify for private storage aid in a Member State only if it has been produced in that Member State ; whereas butter could be marketed more easily if it could be stored anywhere in Community territory, whereas, therefore, the requirement mentioned above should be revoked; Whereas experience has shown that the provisions of Article 8 (3 ) of that Regulation are no longer necessary ; Article 3 Subparagraph (c) of Article 9 ( 1 ) of Regulation (EEC) No 985/68 is hereby repealed . Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from 7 June 1971 . T his Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 May 1971 . For the Council The President M. COINTAT 1 OJ No L 148, 28.6.1968, p. 13 . 2 OJ No L 143, 1.7.1970, p . 2 . 3 OJ No L 169, 18.7.1968, p. 1 . 4 OJ No L 155, 28.6.1969, p . 13 .